
	
		I
		111th CONGRESS
		1st Session
		H. R. 2590
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. DeGette (for
			 herself, Mr. Castle,
			 Mr. Becerra, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  the occurrence of diabetes in Medicare beneficiaries by extending coverage
		  under Medicare for medical nutrition therapy services to such beneficiaries
		  with pre-diabetes or with risk factors for developing type 2
		  diabetes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Diabetes in Medicare Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)According to the
			 American Diabetes Association, there are 57,000,000 people with pre-diabetes in
			 America.
			(2)For a significant
			 number of people with pre-diabetes, intervening early can reverse elevated
			 blood glucose levels to normal range and prevent diabetes and its complications
			 completely.
			(3)Diabetes-related
			 hospitalizations totaled 24.3 million days in 2007, an increase of 7.4 million
			 from the 16.9 million days in 2002.
			(4)Preventing diabetes
			 and its complications can save money and lives. The average annual cost to
			 treat someone with diabetes is $11,744.
			(5)Diabetes is unique
			 because its complications and their associated health care cost are preventable
			 with currently available medical treatment and lifestyle changes.
			(6)In
			 2002, the Diabetes Prevention Program study conducted by the National
			 Institutes of Health found that participants (all of whom were at increased
			 risk of developing type 2 diabetes) who made lifestyle changes reduced their
			 risk of developing type 2 diabetes by 58 percent and that participants aged 60
			 and older reduced their risk of developing diabetes by 71 percent.
			(7)The Agency for
			 Healthcare Research and Quality (AHRQ) has demonstrated that $2,500,000,000 in
			 hospitalization costs related to the treatment of diabetes or complications
			 resulting from diabetes could be saved by providing seniors with appropriate
			 primary care to prevent the onset of diabetes.
			(8)The Medicare
			 program currently screens and identifies beneficiaries with pre-diabetes but
			 does not provide adequate services to such beneficiaries to prevent them from
			 becoming diabetic.
			3.Medicare coverage
			 of medical nutrition therapy services for people with pre-diabetes and risk
			 factors for developing type 2 diabetes
			(a)In
			 generalSubsection (s)(2)(V) of section 1861 of the Social
			 Security Act (42 U.S.C. 1395x) is amended—
				(1)by inserting
			 , pre-diabetes (as defined in subsection (hhh)), after
			 with diabetes; and
				(2)by inserting
			 , or an individual at risk for diabetes (as defined in subsection
			 (yy)(2)), after or a renal disease.
				(b)Definition of
			 pre-diabetesSuch section is further amended by adding at the end
			 the following new subsection:
				
					(hhh)Pre-diabetesThe term
				pre-diabetes means a condition of impaired fasting glucose or
				impaired glucose tolerance identified by a blood glucose level that is higher
				than normal, but not so high as to indicate actual
				diabetes.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2010.
			
